Citation Nr: 1127678	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  05-36 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left arm disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran had active military service from January 1971 to December 1978; from September 1990 to August 1991; and from February 2003 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied entitlement to service connection for left arm tingling.  

The issue has been recharacterized to comport with the medical evidence of record.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in December 2007.  A transcript of the hearing is of record.

A June 2009 Board decision and a November 2010 rating decision respectively granted service connection for right and left ankle disabilities.  Therefore, because the Veteran was granted the full benefits he sought, and has not filed a notice of disagreement (NODs) regarding his assigned effective dates or ratings, his claims of entitlement to service connection for right and left ankle disabilities are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2008 and June 2009 the Board remanded the Veteran's current claim for additional development.


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the Veteran currently has a diagnosed left arm disability or a chronic qualifying disability of the left arm resulting from an undiagnosed illness.



CONCLUSION OF LAW

The criteria for service connection for left arm disability, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  March 2004 and June 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted and opinion obtained to determine the nature and etiology of his claimed left arm disability.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the Veteran was given the opportunity to present testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks service connection for a left arm disability.  His representative contends that the Veteran's left arm condition could be caused by fibromyalgia based on an unknown exposure during the Veteran's foreign service during the Persian Gulf War.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, through December 31, 2011, warrants a presumption of service-connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

An undiagnosed illness manifest by such "signs or symptoms" as muscle and joint pain is also a qualifying chronic disability.  38 C.F.R. § 3.317(b).  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a 6-month period of chronicity.  38 C.F.R. § 3.317(a)(3), (4).
Among the requirements for service connection for a disability due to undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii). There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(a)(7).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, having served in the Southwest Asia Theater of operations during the Persian Gulf War, is entitled to the presumptions set out in 38 C.F.R. § 3.317.

Regarding the Veteran's claim on a direct basis, STRs do not reveal any treatment for, or diagnoses of, a left arm condition.  Additionally, there is no evidence of record indicating that the Veteran has been diagnosed with a left arm disability manifesting tingling or numbness.  A VA examination was conducted in October 2008 and the examiner noted a review of the claim file.  The Veteran reported that he has had occasional left arm numbness since 1970.  Following physical examination and neurologic testing, a diagnosis of no objective findings was given.  A second VA examination was conducted in October 2009 and the examiner noted a review of the claim file.  The Veteran reported that his left arm just tingles every once in a while.  Following physical and neurological examinations, the Veteran was given a diagnosis of no objective evidence of any left arm condition, to include fibromyalgia.  

The Veteran's service connection claim cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, for service connection on a direct basis, numbness or tingling alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285.

Regarding the Veteran's claim that his left arm disability is due to an undiagnosed illness, in order to warrant service connection for a left arm disability due to an undiagnosed illness or fibromyalgia, it must be a qualifying chronic disability with objective indications that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317.  In this case, there is no medical evidence that the Veteran's left arm has objective signs of a chronic disability perceptible to an examining physician.  Rather, following neurological examinations, which included electrodiagnostic nerve evaluations, by VA examiners in October 2008 and 2009, both found that the Veteran had no objective left arm symptoms.  Furthermore, the October 2009 VA examiner found no evidence of fibromyalgia.  Additionally, there is no lay or medical evidence of non-medical indications of a chronic qualifying left arm disability that is capable of independent verification.  Therefore, service connection for a left arm disability due to an undiagnosed illness or fibromyalgia is not warranted.  See Id.  

The negative evidence in this case outweighs the positive.  The Veteran is competent to give evidence about observable symptoms such as arm tingling or numbness.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, he is not competent to give an opinion as to whether he has a currently diagnosed left arm disability as this is a matter for a medical professional.  See Layno, supra.  38 C.F.R. § 3.317 requires that a claimed symptom manifest objective indications that are perceptible to an examining physician, which, regardless of the Veteran's competency to report observable symptoms, was not found by examining physicians in the present case.  The Veteran's opinion is considered; however it is far outweighed by the medical evidence of record, which shows that he does not currently have a left arm disability or a qualifying chronic disability of the left arm due to an undiagnosed illness or fibromyalgia.  See Jandreau, supra.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a left arm disability is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left arm disability, to include as due to an undiagnosed illness or fibromyalgia, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


